El Juez Asociado, Sr. Wole,
emitió la opinión del tribunal
- Al imponer la Corte de Distrito de Ponce las costas a cargo del demandante y apelante, concedió al ahogado del ape-lado la suma de $75 por honorarios. La primer cuestión que surge, es si debieron haberse concedido en tal procedimiento los expresados honorarios, con arreglo a la ley de marzo 12 de 1908; leyes de aquel año,- páginas 50 y 51.
La demanda que se presentó fué por libelo; el demandado1 formuló excepciones previas a la misma, que fueron desesti-madas sin permiso para hacer enmiendas. Se anotó la rebel-día del demandado, la que quedó sin efecto por moción que se hizo acompañada de declaraciones juradas, presentando en-tonces su contestación el demandado. Posteriormente el de-mandante desistió de la acción, registrándose a instancia del demandado una sentencia de sobreseimiento con las costas a cargo del demandante.
El artículo 329 del Código, de Enjuiciamiento Civil según ha sido enmendado por la ley de 1908, a que se ha hecho refe-rencia, concede costas después de dictarse cualquier senten-cia definitiva o decisión, y el artículo 327 determina que en *712todos los casos en que se concedan costas deberán pagarse los honorarios del abogado de la parte contraria, si la cantidad en cuestión excede de quinientos dollars ($500). Este fue un procedimiento en que se concedían costas, la suma’en cues-tión era mayor de quinientos dollars ($500), hubo una sen-tencia por costas, quedando terminado el pleito, por lo que creemos que podían concederse honorarios .según la discre-ción del juez, teniendo en cuenta, sin embargo, el grado de culpa de la parte vencida.
El apelante obligó al apelado a tener que buscar un abo-gado y al hacer que se anotara la rebeldía, ocasionó un tra-bajo extraordinario a dicho abogado, abandonando después el pleito. La corte tenía derecho a tomar en consideración ese trabajo así como el hecho de que cuando se presentó la contestación, el demandante eligió desistir de la acción, po- ' niendo al demandado en el caso de tener que defenderse de un segundo pleito que pudiera establecerse, o de comenzar el pri-mero indebidamente. Era cuestión de la sana discreción de la corte, y no vemos motivo para intervenir en el ejercicio de dicha discreción. Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, del Toro y Aldrey.